        Case 4:82-cv-00866-DPM Document 5619 Filed 06/01/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT                                                           PLAINTIFF

V.                                    NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                             DEFENDANTS

EMILY McCLENDON, ET AL.                                                          INTERVENORS



            PULASKI COUNTY SPECIAL SCHOOL DISTRICT’S
MOTION IN LIMINE TO LIMIT ARGUMENT AND EVIDENCE ABOUT FACILITIES


       Pulaski County Special School District (PCSSD) for its Motion in Limine to Limit

Argument and Evidence about Facilities, states:

       1.      In holding a trial to determine if PCSSD is unitary in the area of facilities, Section

H of Plan 2000, the inquiry to be conducted is a narrow question at this juncture.

       2.      On December 15, 2014, PCSSD and Intervenors filed their Joint Motion to Amend

Section H of Plan 2000. (Doc. 5084). Therein the parties represented to the Court:

       PCSSD’S quest for full unitary status through cooperation with Joshua demands
       an alternative commitment, a Plan B as it were, to remediate that need in the event
       of a negative vote on the aforesaid millage increase. Therefore, PCSSD commits to
       the circa $50,000,000.00 new Mills High School, and the circa $5,000,000.00
       conversion of existing Mills to a middle school, regardless of the success of the
       millage election. It is the intention of this Plan B commitment to bind PCSSD
       irrevocably, regardless of its future governance and administration, to the
       construction of a replacement facility for Mills, to begin promptly after any millage
       election.

(Doc. 5084, p. 3) (emphasis added).
        Case 4:82-cv-00866-DPM Document 5619 Filed 06/01/20 Page 2 of 4



        3.      Specifically on the subject of good faith regarding facilities, Intervenors made

stipulations that control the issue:

        The provisions of this motion are intended to demonstrate PCSSD’s good faith in
        addressing and remediating the unconstitutional disparities that exist as to its
        facilities. Joshua accepts and agrees that the PCSSD general plan commitments,
        and particularly its specific irrevocable obligations pertaining to new and improved
        high school and middle school facilities in the predominantly black southeast
        quadrant of PCSSD, are, indeed, substantial evidence of PCSSD’s good faith in
        removing its constitutional deficiencies regarding facilities.

(Doc. 5084, pp. 1-2). The above quoted language effectively makes “good faith” a defined

term under the binding contract.

        4.      The Court granted the Joint Motion. (Doc. 5091). (See also Expert Margie Powell’s

analysis on the Joint Motion, Doc. 5087).

        5.      As such, the narrow inquiry undertaken by the Court is fixed by the Joint Motion,

which is: (1) whether PCSSD constructed a new Mills High School for $50,000,000.00 and

(2) whether PCSSD converted the Mills Middle School project for $5,000,000.00.

        6.      Intervenors conducted broad, unrestricted discovery that was at best a fishing

expedition, and moreover showed a complete disregard for the watershed moment in this case

presented by the parties’ joint motion to amend Plan 2000 heretofore summarized. The discovery

goes way beyond the scope of the remaining issues to be tried.

        7.      Federal Rule of Evidence 401 defines evidence as relevant if: (a) it has any tendency

to make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action. Fed. R. Evid. 401.

        8.      Under Federal Rule of Evidence 402, relevant evidence is generally admissible, but

“Irrelevant evidence is not admissible.” Fed. R. Evid. 402.




                                                  2
        Case 4:82-cv-00866-DPM Document 5619 Filed 06/01/20 Page 3 of 4



       9.      Under Rule 401, the only “facts of consequence in determining the action” are those

that speak to (1) whether PCSSD constructed a new Mills High School for $50,000,000.00 and (2)

whether PCSSD converted the Mills Middle School project for $5,000,000.00.

       10.     All other issues go beyond the scope of the Joint Motion as reviewed and accepted

by the Court, and as such are inadmissible under Rule 402.

       11.     Allowing Intervenors to open the door on irrelevant facilities issues will

unnecessarily expand the scope of this trial and frustrate judicial efficiency.

       12.     Allowing Intervenors to present argument and evidence about legally irrelevant

issues would be tantamount to a post hoc revision of the contractual terms in the Joint Motion in

conflict with rules of contract construction.

       13.     Intervenors’ conspiracy theories demonstrate the propriety of an Order in Limine

confining argument and evidence to the legally relevant and controlling issues.

       14.     PCSSD has filed contemporaneously herewith a brief in support of this motion,

which is incorporated herein by reference.




                                                  3
Case 4:82-cv-00866-DPM Document 5619 Filed 06/01/20 Page 4 of 4



                            Respectfully submitted,

                            Devin R. Bates (2016184)
                            M. Samuel Jones III (76060)
                            Amanda G. Orcutt (2019102)
                            MITCHELL, WILLIAMS, SELIG,
                              GATES & WOODYARD, P.L.L.C.
                            425 West Capitol Avenue, Suite 1800
                            Little Rock, Arkansas 72201
                            Telephone: (501) 688-8800
                            Facsimile: (501) 688-8807
                            sjones@mwlaw.com
                            dbates@mwlaw.com
                            aorcutt@mwlaw.com

                            and

                            Jay Bequette (87012)
                            Cody Kees (2012118)
                            BEQUETTE BILLINGSLEY & KEES, P.A.
                            425 West Capitol Ave., Suite 3200
                            Little Rock, Arkansas 72201
                            Telephone: (501) 374-1107
                            Facsimile: (501) 374-5092
                            jbequette@bbpalaw.com
                            ckees@bbpalaw.com

                            Attorneys for Pulaski County Special
                            School District




                               4
